Citation Nr: 0122765	
Decision Date: 09/19/01    Archive Date: 09/24/01

DOCKET NO.  94-46 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to an increased evaluation for a 
psychoneurosis, conversion type, with headaches and vasomotor 
instability, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for bursitis of 
the right subacromial joint, currently evaluated as 30 
percent disabling.

4.  Entitlement to a total disability evaluation based on 
individual unemployability resulting from service-connected 
disabilities.

5.  Whether clear and unmistakable error was committed in the 
rating decision of August 14, 1944, that awarded service 
connection and separate evaluations for carotid sinus 
syndrome and migraine headaches, but failed to grant service 
connection for a psychoneurosis.

6.  Whether clear and unmistakable error was committed in the 
rating decision of May 16, 1946, that set the effective date 
for the award of a 50 percent evaluation for hypersensitive 
carotid sinus with carotid sinus syndrome associated with 
headaches, and reduced to noncompensable the evaluation of 
service-connected migraine headaches.

7.  Whether clear and unmistakable error was committed in the 
rating decision of August 3, 1959, that granted service 
connection for a conversion-type psychoneurosis and 
supplanted/reduced the evaluations for carotid sinus and 
headache disorders.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and BW


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from June to August 1935 and 
September 1942 to July 1944.

This appeal arises from an August 1994 rating decision by the 
Lincoln, Nebraska, Regional Office (RO) which denied service 
connection for malaria; denied increased evaluations for a 
conversion-type psychoneurosis and bursitis of the right 
shoulder; and denied the claim for a total disability 
evaluation for individual unemployability (TDIU) resulting 
from service-connected disabilities.  He appealed these 
determinations.

In October 1996, the Board of Veterans' Appeals (Board) 
remanded the increased rating claims, and the TDIU claim for 
development of the medical evidence.  By rating decision of 
October 1998, the RO granted an increased evaluation for 
right shoulder bursitis to 30 percent disabling.  The other 
issues on appeal were denied.  The veteran continued his 
appeal.

By rating decision of early October 1996, the RO found that 
it did not have jurisdiction to determine whether August 1944 
and August 1959 rating decisions were clearly and 
unmistakably erroneous.  The appellant appealed.


FINDINGS OF FACT

1.  The issues of CUE contested in the RO's rating decisions 
of August 14, 1944 and August 3, 1959 were not decided in the 
Board's decision of March 28, 1960.

2.  The evidence establishes that the veteran currently 
suffers with symptoms of malaria that were first manifest 
during his military service. 

3.  The preponderance of the medical evidence shows that a 
conversion type psychoneurosis, with headaches is 
characterized by not more than definite social and industrial 
impairment; and by decreased work efficiency and intermittent 
periods of an inability to perform occupation tasks.



CONCLUSIONS OF LAW

1.  The Board does not have original jurisdiction over the 
issues of CUE contested in the RO's rating decisions of 
August 14, 1944 and August 3, 1959.  38 U.S.C.A. §§  511(a), 
7104(a), 7111(e) (West 1991 & Supp. 2001).

2.  Resolving reasonable doubt in the appellant's favor, 
malaria was incurred during his term of active duty service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.304(f) (2000); 66 Fed.Reg. 45620, 45630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

3.  An evaluation in excess of 30 percent is not warranted 
for a conversion type psychoneurosis, with headaches.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.129, 4.130, 4.132, Diagnostic Code 9402 
(1996);  38 C.F.R. §§ 3.321(b)(1), 4.125, 4.130, Diagnostic 
Code 9421 (2000); 66 Fed.Reg. 45620, 45630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.159)..


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran was given a comprehensive physical examination in 
June 1935 in anticipation of his entrance into active service.  
He did not report any medical history of malaria, and he 
specifically denied any prior spells of unconsciousness, 
convulsions, or fits.  The examiner found the veteran physically 
fit for military service.  According to his service medical 
records, the veteran complained in July 1935 of feeling feverish, 
dizzy, and faint.  The assessment was that he had suffered a 
reaction to a smallpox vaccine.  

No physical disorder was diagnosed at the veteran's August 1935 
separation examination. 

Another entrance examination was given to the veteran in 
September 1942.  He was found fit for full military duty.

Service medical records from a second period of active 
service reveal that the veteran was hospitalized from July 3 
to 10, 1943, for a head cold and high fever.  The diagnoses 
were acute nasopharyngitis and acute sinusitis.  

On July 12, 1943, the veteran was again seen with "attacks" 
of faintness, weakness, and occipital headaches.  It was 
noted that there had been periods where he lost 
consciousness.  Other reported symptoms were that the veteran 
turned "blue" and pale with sweating and chills.  The 
transfer diagnosis was heat prostration and shock.  

Upon discharge from the hospital in October 1943, the 
diagnoses were acute, maxillary sinusitis (cause 
undetermined); carotid sinus syndrome (cause unknown); and 
acute pneumonia (cause unknown).

The veteran was transferred to another military hospital on 
October 21, 1943, where he stayed until discharged in January 
1944.  A medical history prepared upon the veteran's entrance 
into this hospital indicated that when he was first seen for 
his complaints on July 3, 1943, it had been "thought that he 
might have malaria, because he had recently been in 
Stuttgart, Ark., where malaria was prevalent."  However, 
three blood smears for malaria taken at that time were all 
negative.  During this hospitalization, extensive testing and 
evaluation was conducted.  To rule out encephalitis, a spinal 
puncture was done and testing of the spinal fluid was 
negative.  The final diagnosis was mild to moderate 
neurocirculatory asthenia (cause undetermined), following 
atypical pneumonia and heat exhaustion.  The treating 
physician ordered that the appellant be assigned to duties 
which would not involve considerable exertion. 

In late April 1944, the veteran received orders to report for 
a period of hospitalization to determine if he was physically 
fit for continued military service.  The medical history 
prepared upon the veteran's admission indicated that when he 
was initially hospitalized in July 1943, he had a 105 degree 
fever and the admitting diagnosis was malarial fever.  
However, this diagnosis was apparently changed after blood 
examination was negative.  The veteran was discharged from 
this period of hospitalization in mid-May 1944.  The final 
summary indicated that all testing was normal, except for a 
carotid sinus syndrome.  The final diagnoses were carotid 
sinus syndrome (cause unknown), simple migraine headache, 
aggravated by psychiatric factors, and simple maladjustment 
with psychosomatic manifestations.  The hospital staff 
recommended that the veteran be assigned to light duties.  

The veteran was hospitalized again from mid-June to late July 
1944.  His complaints were similar to those reported during 
the prior hospitalizations in the fall of 1943 and spring of 
1944.  The medical history prepared on admission again noted 
that the veteran had been suspected to have malaria in early 
July 1943, but this was ruled out.  The final diagnosis from 
this hospitalization was carotid sinus syndrome (cause 
unknown).  

A Certificate of Disability for Discharge prepared in late 
July 1944 indicated that the veteran was unfit for military 
service due to carotid sinus syndrome.  This disorder was 
found to have its onset in July 1943, and to have been 
manifested by attacks of syncope with a history of dizziness 
and fainting.

The veteran was afforded a VA compensation examination in 
February 1946.  He complained of attacks of dizziness, 
nausea, chills, and slight fever.  His medical history was 
reportedly "positive malaria and attack in Arkansas."  It 
was, however, noted that the veteran had not had a positive 
malarial smear.  The diagnoses included a history of malaria 
fever with no parasites found.  

In March 1994, the veteran filed a claim for service 
connection for malaria and increased evaluations of his 
service-connected disabilities.  He alleged that a number of 
his current physical problems were "secondary or adjunct" 
to the extreme fever he experienced during his military 
service as a result of malaria.  

Enclosed with this claim were private treatment records dated 
from April 1993 to March 1994.  The veteran was treated for 
gastrointestinal problems in 1993.  He reported a history of 
"jungle fever."  An outpatient report prepared by P. C. 
Meyer, M.D., in March 1994 indicated that the veteran was 
seen for a "shaking episode."  It was noted that the 
veteran had not seen a physician in the past eight years.  He 
claimed that he had experienced shaking episodes since 1944 
when he suffered with malaria and an extremely high fever.  
The veteran alleged that he had been discharged from military 
service due to his malaria and had recurrent episodes of 
shaking for the past 50 years.  At the time of the 
examination, the veteran had reportedly been experiencing a 
shaking episode for the previous hour.  Dr. Meyer commented:

As I investigate [the veteran's] tremor, 
it appears to be voluntary.  He is able 
to stop the tremor, which is in both 
hands, by grabbing hold of his right hand 
with his left hand and the tremor in both 
extremities stop.  He also starts a 
sentence occasionally with a chattering 
of his teeth as he grabs his chin.  He is 
able to then control the tremor, let go 
of the chin and finish the sentence 
without any further stuttering, 
chattering of the teeth or movement of 
the jaw.  It appears to be a very 
voluntary type tremor which is 
intermittent.  First it is his face and 
then it is his upper extremities and then 
it is his legs, but it is variable and 
never diffuse.  It is easily distractible 
when we talk to him, there is not as much 
tremor as when we are just observing him 
or doing an examination on him.  I felt 
his physical [examination] was entirely 
[within normal limits]...I discussed the 
findings with Dr. Lyons and he was 
unaware of any residual malarial type 
tremor.  I spoke with Dr. Saw and [he] 
graciously agreed to see [the 
veteran]...This is either a highly unusual 
neurological presentation or [it's] a 
psychosis...I believe this is a recurrent 
condition for [the veteran].

A letter from a Dr. Andrew M. Saw dated in early March 1994 
reported the following:

It was very interesting to note that [the 
veteran] was afebrile when he first 
arrived in my office; however, at 11:45 
am, he developed chills and rigors and 
his temperature went up to 103.1F.  He 
then started to sweat profusely.  He 
claims that although he was in the 
(China, Burma, India) theater (Asia) 
(sic) he contracted "malaria" from the 
Arkansas swamps located near the rice 
fields...I suspect he had malaria, and sent 
him to the lab for checking peripheral 
blood film malaria parasite...I referred 
the [veteran] to see Dr. Phil Smith...

A blood test for malaria conducted in early March 1994 
reported that on neither a thin or thick smear was plasmodia 
observed.

A March 1994 infectious disease consult report by  P. W. 
Smith, M.D., noted that the veteran had been referred due to 
recurrent episodes of fever and shaking chills.  The veteran 
reported that in 1943 he had developed illness characterized 
by fever and shaking chills while working in a rice area of 
Arkansas.  He claimed that he had been diagnosed at that time 
with malaria at a military hospital in Arkansas.  The veteran 
asserted that he had experienced five to six of these attacks 
a year since his military service.  As his impression, Dr. 
Smith commented:

The [veteran's] history is quite 
convincing for malaria.  He was seen by 
Dr. Saw during a recent attack with 
shaking and hypotension.  After the 
attack had subsided he had a peripheral 
blood smear for malaria that was 
negative.  In spite of this I still 
believe that he probably has malaria, 
most likely a vivax.  I believe the 
clinical evidence is strong enough that I 
would consider the [veteran] is a good 
candidate for primaquine.

A separate claim for TDIU was filed March 1994.  The veteran 
indicated that his psychiatric disability had forced him to 
quit his profession of teaching.  He alleged that a 
psychiatrist at his local VA Medical Center (VAMC) had told 
him he had better quit working as a teacher or he "would go 
crazy."  The veteran asserted that when he was placed even 
under minor stress he would develop headaches, increased body 
temperature, profuse sweating, and become "woozy."

A VA general medical examination was provided to the veteran 
in May 1994.  He asserted that he had been diagnosed with 
malaria in 1942 while stationed at Stuttgart, Arkansas, and 
with a form of tropical fever while stationed in Miami, 
Florida in 1944.  It was reported that the veteran currently 
took primaquine.  The veteran indicated that he had retired 
at age 65 after farming for 20 years.  The diagnoses 
following an examination, conducted by an examiner who did 
not have access to the claims file, included remote history 
of malaria.  

At a May 1994 VA psychiatric examination the veteran 
complained of periods of marked anxiety and apprehension 
which were triggered by minimal stress.  Following discharge 
he was noted to have worked as a teacher, but the appellant 
asserted that he had quit due to anxiety.  He then worked as 
a farmer which he retired from in 1965.  It was reported that 
the veteran was married and denied any problems with 
relationships.  On examination, the veteran was friendly, 
cooperative, and oriented.  It was noted that the veteran's 
psychiatric symptoms were episodic and he did not experience 
any acute symptoms during his evaluation.  The veteran was 
able to reach a goal idea without difficulty.  His memory was 
intact; except for what the examiner felt was some normal 
decay due to aging.  The veteran's ability to do abstractions 
was intact as was his insight, and his judgment was adequate.  
The diagnoses included generalized anxiety disorder of 
moderate severity.  It was opined that the severity of his 
disorder had fluctuated and would on occasion interfere with 
his functioning and ability to work.  Dr. Parrish further 
commented:

Recently it was found that [the veteran] 
has residual malaria, that has stayed in 
his liver and is currently embarking on a 
course of malarial treatment with the 
agent Primaquine.

In his substantive appeal of October 1994, the veteran argued 
that his problems with migraine headaches and hypersensitive 
carotid sinus were part of his service-connected psychiatric 
disability.  He again claimed that his psychiatric disability 
had prevented him from working in his chosen profession of 
teaching, as the slightest stress would result in severe 
psychiatric symptoms.  The veteran alleged that his 
psychiatric disability forced him to work in part-time menial 
labor positions with a reduced standard of living.

Attached to his substantive appeal was a letter from his 
spouse.  She indicated that she had been married to the 
veteran for the past 34 years.  The spouse asserted that 
during this time the veteran would suffer with attacks that 
he attributed to malaria.  She contended that chronic 
residuals of malaria had been confirmed by a private 
physician and through blood tests conducted in March 1994.  
It was alleged by the spouse that the veteran was a very 
nervous person and when placed under minor emotional stress 
he would experience symptoms of severe headaches, abdominal 
pain, and diarrhea.

At his hearing on appeal in December 1994, the veteran 
testified that his medical problems beginning in 1943 had 
been initially caused by a case of malaria.  He alleged that 
his malaria eventually developed into pneumonia and resulted 
in him spending several months in military hospitals.  It was 
asserted by the veteran that he experienced malaria attacks 
anywhere from once a week to once a month.  These attacks 
were reported to consist of tremors, shaking, and high body 
temperature.  The veteran claimed that nervous tension or 
emotional stress would result in sweating, and 
gastrointestinal and carotid sinus problems.  He testified 
that he had worked as a teacher until the late 1940's when 
his treating physicians advised him to quit this occupation 
as it exacerbated his psychiatric disability.  After this, 
the veteran worked as a farmer until he retired at age 65.  
His farming reportedly consisted of doing "custom work", 
especially "custom baling," and raising cattle.  He also 
testified that during winter months he worked at removing 
snow.  The veteran claimed that at times his psychiatric 
symptoms would interfere with his farm work.  He testified 
that sometimes during farm work he would develop a headache 
and would have to lay down in the field until it receded.  
The veteran asserted that these episodes could happen from 
daily to once a week.  It was acknowledged by the veteran 
that he retired at age 65 because he was getting old and the 
work was too physically demanding.  However, he also 
indicated that his psychiatric symptoms were exacerbated 
because his physical inability to do some of his farming work 
caused additional stress.  The veteran claimed that he 
continued to experience severe headaches at least once a week 
that could last from one hour to two days.  He asserted that 
he had difficulty socializing with people, even his spouse, 
during his headaches.  It was acknowledged by the veteran 
that his physicians had attributed his headaches to his 
carotid sinus syndrome.

The veteran's spouse testified and corroborated the veteran's 
claims.  A personal friend of the veteran also provided 
testimony.  He claimed that about two months before the 
hearing, he was present when the veteran was being 
interviewed by his representative.  When the veteran was 
questioned about financial matters, he reportedly began to 
tremble and was physically very nervous.  The veteran's teeth 
started to chatter, his jaw became locked, and he dismissed 
himself from the interview.  The friend related that sometime 
after this incident the veteran confided to him that he went 
home after the interview and suffered from severe headaches, 
diarrhea, nausea, vomiting, and sleeplessness.  The friend 
testified that his educational background included a 
bachelor's degree in sociology with a minor in psychiatry.  
He felt that the veteran had physical problems that may have 
a psychosomatic involvement.  The friend stated that it was 
his opinion that the veteran experienced stress in social 
situations and, therefore, he could not endure any type of 
professional setting.  This was claimed to have regulated the 
veteran to menial and manual labor jobs for the rest of his 
life.  The friend testified that he and the veteran had a 
good relationship except when the appellant had headaches and 
would then act grouchy.

In a letter of April 1995, the veteran alleged that he 
contracted malaria at a military base in Arkansas where this 
disease was prevalent.  He claimed that this malaria later 
became acute during his training in Florida and resulted in a 
high fever and a "loss of consciousness for six weeks."  
While hospitalized, he alleged that a soldier returning from 
the "China, Burma, India" Theater of Operations was placed 
on his hospital ward.  This soldier was soon removed and the 
veteran asserted that the hospital staff informed him that 
this soldier had contracted a tropical fever and had exposed 
everyone on the ward to it.  Because of his nervous tension, 
the appellant claimed that he could no longer attend 
veterans' groups or participate in discussions.  He 
acknowledged that he was currently self-employed restoring 
antiques and collectibles, but when something would go wrong 
with this work, he would be required to stop and change his 
activities.  The veteran alleged that since he quit teaching 
he has been forced to seek employment that allows him set his 
own pace of activity.  

A private physician, Jan C. Webber, M.D., prepared a medical 
examination report of the veteran in May 1995.  The veteran 
claimed that his current medical problems started during his 
military service when he sustained malaria or "some other 
sort of febrile illness."  He complained that any type of 
stress would bring on headaches, sweat, and feelings of 
faint.  It was reported that the veteran was married but had 
no children.  His employment history included 18 years 
teaching college and then farming.  He asserted that he 
currently collected and refinished antiques.  On examination, 
the veteran's mental status was normal.  The assessments 
included vascular and musculoskeletal headaches which seemed 
to be related to stress, and a history of anxiety and 
inability to tolerate stress which historically seemed to be 
related to fevers.  Dr. Weber opined that the veteran 
probably had some nonspecific brain injury which resulted in 
his current psychiatric disability.

The veteran received a private psychiatric examination from 
David Parrish, M.D., in November 1996.  He reported a medical 
and employment history similar to those recorded in previous 
examinations.  The veteran complained of ongoing anxiety 
apprehension, which was triggered by only minimal stress, and 
he related these problems to the symptomatology and 
uncertainty surrounding his carotid sinus attacks.  He also 
associated his gastrointestinal problems and severe headaches 
with his carotid sinus disorder.  The veteran denied having 
any problems with his interpersonal relationships.  On 
examination, the veteran was timely, appropriately dressed, 
friendly, cooperative, and well-oriented.  The veteran could 
follow a goal idea without difficulty and showed no 
impairment of abstract ability.  He showed some apprehension 
when discussing his carotid sinus syndrome, and he admitted 
that this was a source of considerable worry.  There was no 
marked deterioration in short or long term memory.  There was 
no evidence of psychosis, depression, hallucinations, 
delusions, or suicidal ideation.  His judgment was adequate 
and intact and his insight was unimpaired.  His intelligence 
was found to be considerably above normal.

The diagnoses were severe carotid sinus syndrome, moderate to 
severe generalized anxiety disorder (secondary to carotid 
sinus syndrome), and "service-connected" (sic) recurrent 
malaria.  Dr. Parrish opined that the veteran's symptoms of 
vertigo, faintness, headaches, nausea, vomiting, increased 
heart rate, and fatigue were associated with his carotid 
sinus syndrome.  He felt that the symptoms of anxiety, stress 
sensitivity, muscle tension, palpitations, and feelings of 
being "keyed up" were the result of the veteran's 
generalized anxiety disorder.  Regarding the veteran's work 
ability, Dr. Parrish commented:

[The veteran's carotid sinus syndrome 
symptoms] have seriously impaired his 
ability to function, primarily in the 
area of employment...Fortunately his 
physiological disorder and accompanying 
psychological symptomatology has not 
seriously impaired his ability to conduct 
interpersonal relationships, but delayed 
marriage until age 49, because of his 
impaired ability to be employed.  The 
aforementioned symptoms, I believe have 
been a serious impediment in his ability 
to be employed at a level that is 
commiserate with his abilities...he has 
been employed in areas that allow him to 
lie down, in case of a carotid sinus 
attack.  His symptoms have prevented him 
from a career as a commercial pilot and 
have also prevented him from a teaching 
career.

A VA social and industrial survey was conducted in February 
1997.  The veteran was found to be above average in 
intelligence, cooperative, and had a "dry sense of humor."  
He did indicate he had some memory problems and joked that he 
would forget his wedding anniversary, but felt this problem 
was due to his advancing age.  His affect was normal.  It was 
noted that the veteran built his own house during the 1950's 
and made additions to it just prior to his wedding in 1962.  
He reported some disability associated with multiple joint 
problems, as well as a sinus disorder which lead to 
headaches.  The veteran claimed that he had bouts with 
anxiety that would come quickly "out of the blue" and would 
subside gradually if he removed himself from the 
"situation."  During these attacks he would sweat a lot and 
have heart palpitations.  He claimed that his bout with 
pneumonia during his military service had started his sinus 
disorder, anxiety, severe headaches, fluctuating blood 
pressure, and high body temperatures.  The veteran 
acknowledged that his relationship with his family had been 
"good" and "close."  After his military service the 
veteran tried to return to a prior career as a teacher, but 
was unable to continue in this field because it caused him to 
become anxious and then he would direct his anger at 
students.  It was noted that the veteran felt sadness over 
his loss of a teaching career.  The veteran claimed that 
after leaving his teaching career in the late 1940's, he took 
odd jobs to make money.  However, he eventually bought a 
farm.  During seasonable periods of less activity from his 
farm work, he supplemented this work as a "ring-man" (a 
person who helps the auctioneer) at auctions.  This led to an 
interest in antiques, which he would buy, refurbish, and then 
resell at a profit.  It was indicated that the veteran had a 
work shop where he repaired antiques and kept substantial 
records regarding his antique business.  He acknowledged that 
he currently received income as a retiree on Social Security, 
renting out his farmland to others, and profits from selling 
antiques.  The appellant asserted that he was a member of a 
veterans' organization, but did not participate in this 
organization because of his "nerves."  The veteran and his 
spouse claimed that he would avoid crowds due to his anxiety.  
He insisted that sometimes even when he worked alone he would 
have psychiatric symptoms.  It was noted that the veteran 
retired from farming in 1965 because his right knee was 
giving him too much trouble.  The VA social worker conducting 
the survey opined:

I do feel [the veteran and his spouse] 
are very honest people and would not make 
the situation look worse even for an 
increase [in compensation]...He readily 
[s]igned a Release of Information for 
other interviews to be done if needed.  I 
did not see the need to question his 
neighbors.

A VA gastrointestinal examination was conducted in July 1997.  
The veteran's complaints included a history of problems 
swallowing, weight loss, and vomiting.  Two years prior to 
this examination, the veteran had undergone surgery on his 
esophagus.  At the time of the examination, the veteran 
denied any recent vomiting or difficulty swallowing.  An 
upper gastrointestinal X-ray revealed Zenker's diverticulum.  
The diagnoses included Zenker's diverticulum and poor 
esophageal motility.

Also in July 1997, the veteran was given a "systemic 
conditions" examination.  The veteran claimed that he had 
been treated for malaria in 1943 and 1944, and had been 
treated for a reoccurrence of this disease the previous year.  
He complained of intermittent chills.  Diagnostic testing of 
the veteran's blood appears to have been found to be within 
normal limits.  The diagnoses included a history of recent 
treatment for malaria.

A VA psychiatric examination was provided to the veteran in 
August 1997.  The symptomatology and employment history 
reported were similar to that noted during the February 1997 
VA social survey.  The appellant added that he took 
medication to relieve pain and stress.  On examination, the 
veteran did not evidence any abnormal movements or 
mannerisms, and he maintained good eye contact.  His affect 
and mood were appropriate.  The veteran was oriented without 
any abnormal thought process or disorganization.  He was 
cooperative and pleasant with average intelligence.  The 
veteran had good insight and judgment with no organic process 
present.  The diagnoses were service-connected generalized 
anxiety disorder, with a global assessment of functioning 
(GAF) at the time of examination and in the past year of 80.  
It was opined by the examiner that the psychiatric 
symptomatology forced the veteran to accept employment at a 
lower level than his education qualifications would warrant.  
The examiner commented:

There was no mention of any disruption of 
his social activities or any disruption 
in his occupational functioning except 
that he was not able to perform his 
teaching education due in part to his 
severe anxiety disorder.  

[The veteran] continued to have episodic 
anxiety although it is not as manifested 
severe as it used to be during the 
initial years of his being out of his 
teaching career.  He has taken jobs that 
were more isolative in nature, except 
when he was a ring man at auctions.  
Considerably, his employment history 
reflects adequate performance in his job 
without any loss of efficiency although 
he struggled through in the performance 
of his livelihood in different areas.

A VA compensation examination was provided by Dr. Saw in 
August 1997.  The veteran complained of daily headaches that 
at times required him to lay down and relax.  He also 
complained of recurrent fever with chills and rigor.  Dr. Saw 
noted that he had previously seen the veteran for his fever 
complaints and had initially diagnosed malaria.  However, 
subsequent blood testing was found to be within normal 
limits.  The veteran denied that he had ever undergone 
Primaquine therapy.  The diagnosis was recurrent, severe 
headaches compatible with migraine.  Some of the headaches, 
however, were associated by Dr. Saw with the veteran's 
symptoms of fever, chills, and rigors which were found to be 
episodes of malaria.  

The veteran was given a VA cardiovascular examination in 
August 1997.  It was noted that between 1943 and his 
discharge from the military, the veteran developed spells of 
chills and high fever consistent with possible malaria.  The 
veteran's history of treatment with Drs. Saw and Smith was 
also noted.  The assessments included probable malaria, 
probable carotid sinus syndrome, and anxiety neurosis.  A May 
1998 cardiovascular examination entered diagnoses of a 
history of anxiety, and a history of malaria and pneumonitis 
during military service.  

A private gastrointestinal examination was performed by 
Patrick L. Schroeder, M.D., in June 1998 at the VA's request.  
The veteran's medical history included Zenker's diverticulum 
(with operative repair) and an esophageal motility disorder.  
The veteran said that he did not have any sleep disturbances.  
The appellant reported that he stayed active and had just put 
a six foot fence around his premises the day before.  He did 
complain of episodes of fever which had been evaluated as 
possible malaria.  The examiner opined that the veteran was 
currently asymptomatic in regards to his gastrointestinal 
problems.  

An addendum to this examination was prepared by a VA 
physician in October 1998.  This physician indicated that the 
private examiner had been contacted in order to obtain a 
medical opinion on whether the veteran's gastrointestinal 
problems were related to his service-connected psychiatric 
disorder.  In a telephone conversation, Dr. Schroeder 
indicated that he had reviewed the examination report and 
remembered the veteran well.  It was Dr. Schroeder's opinion 
that the veteran's Zenker's diverticulum was in no way 
associated with his psychoneurosis.

In a letter of October 1998, the veteran identified Dr. Saw 
as the private physician that had treated him.  The veteran 
indicated that he was willing to sign any release of 
information form requested by VA, but he had already 
"provided all records that I am aware of that pertain to my 
claims.

A VA infectious disease consultation was prepared in April 
1999.  It was indicated that the RO had requested an opinion 
on whether the veteran currently suffered with residuals of 
malaria.  The report was prepared by a physician assistant 
and reviewed/approved by a physician.  It was indicated that 
the medical evidence of record had been reviewed and it was 
the reviewers' opinions that the veteran did "indeed present 
with intermittent symptoms of malaria to include fever, 
chills, [and] rigor."

In a letter of June 1999, the veteran indicated that he was 
not receiving the appropriate level of compensation.  He 
argued that he was entitled to higher compensation under the 
provisions of 38 C.F.R. § 4.16 due to the fact that his 
service-connected disabilities had forced him to quit his 
profession of teaching.  The veteran again contended that he 
had been exposed to malaria and tropical fever during his 
military service.  He wrote:

As for Malaria it was acquired at 
Stuttgart Air Force Base, Stuttgart, 
Arkansas, where we were issued mosquito 
netting on the 15th March because of the 
prevalence of mosquitoes.  Illness of a 
mild nature was so prevalent, that a sick 
caller was issued quinine and told to go 
back to duty.

II.  Analysis

Initially, the Board is satisfied that all relevant facts 
have been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
assist.  See 38 U.S.C.A. § 5103A; 66 Fed.Reg. 45620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  This includes 
the RO's compliance with the Board's remand instructions of 
October 1996, to include requesting recent VA treatment 
records, and obtaining a VA social/industrial survey and 
multiple VA examinations.  See Stegall v. Brown, 11 Vet. App. 
268 (1998).  Regarding the VA treatment records, the RO 
requested these treatment records from both the VA Medical 
Centers (VAMC) located in Lincoln and Grand Rapids, Nebraska.  
Responses were received from the Lincoln VAMC (February 1997) 
and the Grand Rapids VAMC (May 1997) which informed the RO 
that such records do not exist.  The veteran himself appears 
to confirm in his letter of October 1998 that the VA is not 
in the possession of pertinent treatment records regarding 
his claimed disorders.

The Board acknowledges that the VA interviewer of February 
1997 failed to obtain evidence from neighbors and relatives 
as requested in its remand of October 1996.  However, this 
interviewer did obtain evidence from the veteran's spouse.  
In addition, the interviewer conducted an onsite 
investigation, assessed the veteran's credibility, and 
provided reasons and bases why further interviews were not 
required.  The Board agrees with the interviewer's decision 
not to conduct addition investigation.  A review of the 
claims file indicates that the veteran's reported medical and 
employment histories have been consistent with that obtained 
in the social/industrial survey.  Also, it can be reasonably 
assumed that a claimant's self-interest would encourage him 
or her to provide evidence/testimony that presents his or her 
case in the most favorable light.  To require further 
investigation of the veteran's employment history, in the 
face of what appears to be accurate reporting, would only 
serve the purpose of searching for unidentified evidence that 
is adverse to the veteran's case.  Such development would be 
contradictory to the Board's statutory obligations to 
adjudicate claims in an equitable fashion.

In the Board's instructions to the VA examiners, it was 
requested that the psychiatric opine whether the veteran's 
sinus and gastrointestinal disorders were related to his 
service-connected psychiatric disability.  A review of the VA 
psychiatric examination of August 1997 indicates that such 
opinions were not provided by the examiner.  Regarding the 
evaluation of the veteran's psychiatric disability, the 
absence of this nexus opinion does not preclude the Board 
from evaluating the psychiatric disorder under either the old 
or new rating criteria found at 38 C.F.R. § 4.132 (1996) and 
38 C.F.R. § 4.130 (2000).  As the criteria/symptomatology 
used for evaluating psychiatric disorders versus sinus and/or 
gastrointestinal disorders is not similar, the Board finds 
that the claims of secondary service connection for sinus and 
gastrointestinal disorders resulting from the psychoneurosis, 
and the evaluation of the service-connected psychoneurosis 
are not inextricably intertwined.  See Esteban v. Brown, 6 
Vet. App. 259, 262 (1994).  

The Board finds that the medical examinations, at least as to 
issues pertaining to entitlement to service connection for 
malaria and the evaluation of the service-connected 
psychoneurosis, are adequate.  The veteran has received 
multiple compensation examinations in various medical 
specialties since October 1996 that have commented on all 
relevant matters involved with these claims.  This includes 
the VA psychiatric examination of August 1997 that provided a 
GAF score and detailed findings explaining the significance 
of this score.  Finally, the November 1996 cardiovascular 
examination commented on the relationship between the 
veteran's carotid sinus syndrome and his psychiatric 
disability.  Based on this medical evidence, the RO in 
October 1998 provided a separate evaluation for carotid sinus 
syndrome as it represented a "clinical organic entity."  
Since the vascular symptomatology has now been associated 
with an organic disorder, this symptomatology can no longer 
be considered in the evaluation of the service-connected 
psychoneurosis.  The Board acknowledges that the RO in its 
latest rating decision of October 1998 failed to remove 
"vasomotor instability" from the description of the 
service-connected psychoneurosis.  However, this is in effect 
a typographical error since the reasons and bases of this 
rating decision clearly indicate that the service-connected 
vascular symptomatology are now separately evaluated under 
38 C.F.R. § 4.104 as a carotid sinus syndrome.

It is recognized by the Board that the provisions of the VCAA 
did not become effective until the fall of 2000, more than a 
year after the last supplemental statement of the case (SSOC) 
was issued by the RO.  Moreover, final regulations 
implementing the VCAA were not published prior to August 
2001.  Obviously, the RO did not have the opportunity to 
apply these provisions to the current case.  The Board, 
however, finds that the instructions of October 1996 fully 
discussed the veteran's contentions regarding development of 
the evidence, and that the development undertaken fully meets 
the requirements of 38 U.S.C.A. § 5107 (West 1991) and the 
new provisions of 38 U.S.C.A. § 5103A.  According to 
38 U.S.C.A. 5103A(b)(3), efforts to obtain records from a 
Federal department or agency must continue unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Based on the veteran's assertions in October 1998 that he has 
already submitted all pertinent medical evidence, and the 
VAMC's responses that the requested treatment records could 
not be found, further development of VA treatment records 
would clearly be futile.  The VA social/industrial survey of 
February 1997 indicated that the veteran was currently in 
receipt of SSA benefits.  However, the veteran was clear that 
these benefits were based on his retirement and not due to 
the award of a SSA disability.  The veteran was provided a 
hearing on appeal in December 1994 and has not since that 
time requested a hearing before the Board.  Based on this 
analysis, the Board determines that no reasonable possibility 
exists that further assistance would aid in the 
substantiation of the veteran's claim.  See 
38 U.S.C.A. 5103A(a)(2).

The Board also finds that the recent publication of new 
regulations implementing the VCAA does not require further RO 
development because, "the provisions of (the new 
regulations) merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA."  66 Fed.Reg. 
65620, 65629 (Aug. 29, 2001). 

While the RO has not considered the new regulations VA has 
held that "the provisions of (the new regulations) merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 
29, 2001)  As further development is not in order under the 
VCAA, further development to require the RO to consider the 
new regulations is also not in order. 

Finally, the Board notes that the criteria used to evaluate 
psychiatric disabilities were changed effective November 
1996.  A review of the claims file indicates that the RO has 
evaluated the veteran's service-connected psychoneurosis 
under both the old and new criteria in the SOC of October 
1994 and the SSOC of May 1999.  The veteran and his 
representative have been notified of both the old and new 
criteria and given an opportunity to present contentions 
regarding this evaluation.  

Based on the above analysis, and as the veteran and his 
representative have been provided with the opportunity to 
present evidence and arguments on his behalf and availed 
themselves of those opportunities, appellate review is 
appropriate at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

CUE in rating decisions of August 1944 and August 1959. 

Original jurisdiction for claims before VA rests with the RO.  
38 U.S.C.A. §§ 511(a), 7104(a).  However, original 
jurisdiction over a claim of CUE in a prior, final Board 
decision rests with the Board.  38 U.S.C.A. § 7111(e).

In the rating decision of October 1996, the RO determined 
that it lacked the jurisdiction to entertain the issues of 
CUE in rating decisions of August 14, 1944 and August 3, 
1959.  This determination was based on the RO's finding that 
the Board decision of March 28, 1960 had subsumed these prior 
rating decisions and the RO lacked the authority to review a 
final Board decision.

The Board issued a letter to the veteran and his 
representative in November 2000 that informed them that 
recent statutory changes now allowed the Board to consider 
claims of CUE in its prior decisions.  They were requested to 
submit contentions, if they so wished, regarding CUE in the 
Board's decision of March 1960.  The representative responded 
in a letter of January 2001, and emphatically indicated that 
the veteran did not contend that CUE had been committed in 
the Board's decision of March 1960.  The representative 
argued further that the Board's March 1960 decision did not 
subsume the RO's decisions of August 1944 and August 1959, as 
the latter decisions were on issues not reviewed by the Board 
in March 1960.  It was again contended that the RO did in 
fact have jurisdiction over the issues of CUE in the August 
1944 and August 1959 rating decisions.

According to the United States Court of Appeals for the 
Federal Circuit (Circuit Court) decision in Brown v. West, 
203 F.3d 1378, 1381-82 (Fed. Cir. 2000), an intervening Board 
decision that did not decide an issue that is the subject of 
a current claim for CUE in a prior RO rating decision does 
not subsume the RO decision so as to preclude the RO's 
adjudication of the CUE claim.  A review of the March 1960 
Board decision indicates that it determined the veteran was 
not entitled to an increased evaluation for a psychoneurosis.  
Based on the contentions of the veteran's representative 
submitted since March 1996, it appears three different CUE 
claims have been raised.  They are summarized as follows:

1). Whether clear and unmistakable error 
was committed in the rating decision of 
August 14, 1944, that awarded service 
connection and separate evaluations for 
carotid sinus syndrome and migraine 
headaches, but failed to grant service 
connection for a psychoneurosis.

2).  Whether clear and unmistakable error 
was committed in the rating decision of 
May 16, 1946, that set the effective date 
for the award of a 50 percent evaluation 
for hypersensitive carotid sinus with 
carotid sinus syndrome associated with 
headaches, and reduced to noncompensable 
the evaluation of service-connected 
migraine headaches.  (The RO has yet to 
consider this claim and it is further 
discussed in the following remand).

3).  Whether clear and unmistakable error 
was committed in the rating decision of 
August 3, 1959, that granted service 
connection for a conversion-type 
psychoneurosis and supplanted/reduced the 
evaluations for carotid sinus and 
headache disorders.

It is clear based on a review of the reasons and bases of the 
Board's March 1960 decision that it did not consider the 
above issues.  The only adjudication completed by the Board 
in March 1960 pertained to the veteran's reported psychiatric 
symptomatology to the appropriate rating criteria to 
determine if he was entitled to a higher evaluation.  As this 
decision did not discuss or make determinations on the above 
listed issues of CUE, this decision could not subsume the 
prior RO rating decisions on these issues.  Therefore, the RO 
does have original jurisdiction over the CUE issues discussed 
above and appellate review of these issues at the present 
time would be inappropriate.

Entitlement to service connection for malaria.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  However, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court), lay observation is competent.  

Malaria may be presumed to have been incurred during active 
service if these diseases manifest themselves to a degree of 
10 percent (or more) disabling within one year from the date 
of the veteran's separation from military service.  38 C.F.R. 
§ 3.307(a)(3), 3.309(a).

The veteran has repeatedly noted medical histories of being 
stationed in Arkansas at a base that was known for its 
exposure to malaria and being diagnosed for malaria during 
military service.  The service medical records corroborate 
the assertion that malaria was endemic at the Arkansas base 
he served at they indicate that he was evaluated initially in 
July 1943 for malarial residuals.  It appears, however, that 
this diagnosis was ruled out by blood testing for parasites.  
Thus, the veteran's reported history is not absolutely 
inaccurate based on the service medical records.  He was 
exposed to malaria and probably had an initial diagnosis for 
malaria upon his initial treatment in July 1943.

In recent years, the veteran has been diagnosed with 
residuals of malaria.  These diagnoses have been made by both 
private and VA physicians, two of whom were infectious 
disease specialist.  Blood testing since July 1943 has 
consistently failed to identify parasites in the veteran's 
blood that would confirm exposure to malaria.  However, one 
of the private physicians, Dr. Saw, actually witnessed the 
veteran suffer a "malarial attack" in his office.  The 
veteran's symptoms included objective findings that his 
temperature was afebrile prior to, and after the attack, but 
during the episode reached a temperature of 103 degrees.  Dr. 
Smith, apparently an infectious disease specialist, noted 
this episode and the fact that blood testing was negative, 
but still found sufficient medical evidence to diagnosis 
malaria.  This diagnosis was confirmed by a VA infectious 
disease consultation in April 1999.

According to the Court, VA is prohibited from making 
decisions based on its own unsubstantiated medical opinion.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  While blood 
testing has not confirmed the presence of parasites and Dr. 
Meyer, the emergency physician of March 1994, felt that the 
veteran's symptoms may be related to a psychiatric disorder, 
the overwhelming majority of physicians commenting on the 
existence of malaria have diagnosed residuals of malaria.  
The weight of the latter opinions is greater as the attending 
emergency physician referred the veteran to these physicians 
since he did not feel he had the expertise to arrive at a 
definitive diagnosis.  These latter opinions are also to a 
significant degree corroborated by the episode the veteran 
experienced, under medical observation, of a spike in his 
temperature.

As the service medical history establishes that the veteran 
was probably exposed to malaria in 1943 and the majority of 
the medical specialist have determined that he suffers from 
residuals of malaria to include fever, chills, and rigor; the 
Board finds that the evidence warrants the grant of service 
connection for malaria.

Entitlement to an increased evaluation for a psychoneurosis.

According to the latest rating decision of October 1998, the 
veteran is evaluated under Diagnostic Code 9402, for 
conversion-type psychoneurosis with headaches and vasomotor 
instability.  As noted above, the veteran's vascular 
symptomatology is now evaluated under the separate service-
connected disability of carotid sinus disorder.  Effective 
November 7, 1996, the VA revised the criteria for diagnosing 
and evaluating psychiatric disabilities.  61 Fed. Reg. 
52,695, 52,700 (1996).  On and after that date, all diagnoses 
of mental disorders for VA purposes must conform to Fourth 
Edition of the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV).  38 
C.F.R. § 4.125.  The new criteria for evaluating service 
connected psychiatric disability were codified at 38 C.F.R. § 
4.130 (1999).  The new rating criteria are sufficiently 
different from those in effect prior to November 7, 1996.  
Nonetheless, in Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991), the Court held that where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  In 
light of Karnas, the Board will proceed to analyze the 
veteran's psychoneurosis under both sets of criteria.

Under Diagnostic Code 9402, 38 C.F.R. § 4.132 (1996), a 30 
percent rating was warranted when there was a definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating was for 
consideration where the veteran's ability to establish or 
maintain effective or favorable relationships with people was 
considerably impaired.  By reason of psychoneurotic symptoms 
the reliability, flexibility and efficiency levels were so 
reduced as to result in considerable industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1992) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment.  In a subsequent opinion, 
the General Counsel of the VA concluded that "definite" is to 
be construed as "distinct, unambiguous, and moderately large 
in degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93; 59 Fed.Reg. 4752 (1994).  
The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c).

Under the new criteria, there is no longer a diagnostic code 
listed as "9402."  In the SSOC of May 1999, the RO actually 
cited to Diagnostic Code 9421, "Somatization Disorder."  
Except for anorexia nervosa and bulimia nervosa, all 
psychiatric disabilities are evaluated under the same set of 
criteria at 38 C.F.R. § 4.130.  The RO used this criteria in 
the evaluation of the veteran's psychoneurosis and informed 
him of this criteria in the May 1999 SSOC.  Therefore, 
appellate consideration is appropriate.  Under 38 C.F.R. § 
4.130, a 30 percent rating is warranted where there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 50 percent 
rating is for consideration where there is occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Where entitlement to compensation has already been 
established and increased disability rating is claimed, the 
present level of disability is of primary concern.  Past 
medical reports do not take precedent over current findings 
in determining whether to increase a disability rating.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In assessing 
the evidence of record, it is important to note that the GAF 
score is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DSM-IV, p. 32).  A GAF score of 71 - 80 is 
assigned when symptoms are "transient and expectable 
reactions to psychosocial stressors (e.g., difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork)."  Id.

In reviewing the evidence of record the Board notes that the 
veteran has not reported that he ever received ongoing 
treatment for his psychiatric problems.  Thus, the only 
objective medical evidence on the status of his 
symptomatology is the examinations provided in connection 
with his claim for VA compensation.

The veteran and his spouse have asserted that the symptoms of 
his psychoneurosis are exacerbated by stress.  Episodes of 
stress reportedly led to psychosomatic symptoms to include 
headaches.  It is reported that these episodes can happen 
from daily to once a month.  These episodes result in the 
veteran withdrawing from the circumstances causing the stress 
and isolating himself until the symptoms are relieved.  The 
lay evidence indicates that the veteran has good 
interpersonal relationships with his spouse and some friends, 
but otherwise avoids social contacts and cannot work in 
circumstances that require significant interaction with 
others.  Since the late 1940's, the veteran's occupations 
have centered around self-employment working by himself.  A 
notable exception appears to be brief periods of auction 
work.  The medical evidence of record corroborates this 
symptomatology.  This decrease in efficiency and intermittent 
inability to perform tasks warrants a 30 percent evaluation 
under both the old and new criteria.

Symptomatology warranting a 50 percent evaluation under 
either the old or new criteria is not, however, shown by the 
medical evidence.  The lay and medical evidence has 
consistently reported that the veteran was able to maintain 
substantial social ties with family and friends, and he has 
maintained the same marriage since the early 1960's.  

At his hearing in December 1994, the veteran's friend 
testified that the psychiatric disability caused the veteran 
to be "grouchy", but did not relate any serious disruption 
in their relationship.  While the veteran is unable to 
socialize in large gatherings, i.e. attend veterans' 
organization meetings, or consistently work around others, 
the evidence indicates that for brief periods he is able to 
interact with large groups.  That is, the veteran has been 
able to work at auctions on at least a regular, if 
intermittent/seasonal, basis.  The veteran has also been able 
to maintain self-employment since the late 1940's with what 
appears to be a comfortable income based on the findings of 
the VA social/industrial survey.  While the veteran has been 
unable to work at his most preferred occupation, he has been 
able to maintain substantial self-employment.  In fact, the 
veteran indicated that he retired in 1965 due to physical 
disabilities, not his psychiatric disorder.  Even after 
retiring, the veteran is currently able to work around groups 
of people at auctions and run a profitable business 
refurbishing antiques.  It is noted by the Board that Dr. 
Parrish indicated that the veteran's psychiatric disability 
was moderate in nature on examination in May 1994, but on 
examination in November 1996 opined that it was moderate to 
severe in degree.  However, the symptomatology and 
examination findings on both examination reports are 
virtually identical.  The most recent psychiatric examination 
of August 1997 found that the veteran's symptoms were 
transient and slight in nature, based on the assigned GAF 
score of 80.  Overall, the Board finds that the reported 
symptomatology and examination findings have been consistent 
since 1994.  When evaluating this symptomatology to the 
rating criteria at Code 9402 effective prior to November 
1996, the Board finds that the veteran's psychiatric 
disability has not resulted in more than a definite 
impairment of social or industrial adaptability. 

Turning to the new criteria, the psychiatric examinations of 
recent years have not reported any indication of a flattened 
affect; circumstantial, circumlocutory or stereotyped speech; 
difficulty in understanding complex commands; impaired 
judgment; or impaired abstract thinking.  There is some 
indication that the veteran may have mild memory loss, but 
both the appellant and the psychiatric examiners have 
attributed this minor memory loss to the aging process.  
There is neither lay nor medical evidence that the reported 
problems with memory resulted in the veteran forgetting to 
complete tasks or losing retention of significant material.  
It is obvious that the veteran has had disturbances of his 
motivation and mood due to anxiety related to episodes of 
stress.  However, it appears that the veteran is able to 
relieve these episodes by temporarily isolating himself from 
the source of the stress.  These episodes have been reported 
to take place on an irregular basis, that is they may come as 
often as once a day and at other periods happen less 
frequently.  The reported symptomatology does not indicate 
that these attacks consistently happen more than once a week.  
As noted above, the veteran is able to effectively maintain 
his interpersonal relationships and, at times, can interact 
with larger groups during employment.  Again the Board notes 
Dr. Parrish's description of the symptoms as moderate to 
severe, however, the reported symptoms and findings have 
stayed consistent in recent years and do not indicate 
difficulty in establishing and maintaining effective work and 
social relationships.

It has been argued that the provisions of 38 C.F.R. § 4.16 
entitle the veteran to an increased evaluation due to the 
interference with his ability to work caused by the 
psychoneurosis.  The Board finds, however, that the 
provisions of 38 C.F.R. § 4.16 pertain to entitlement to TDIU 
ratings, a matter which is the subject of the remand below.  

Moreover, the Board holds that the current 30 percent 
evaluation, under both the old and new criteria, is 
commiserate with the level of industrial interference caused 
by the psychoneurosis.  The veteran's primary argument is 
that his psychiatric disability prevented him from working in 
his desired profession.  This may have been true.  Still, 
this disability has not prevented the veteran from obtaining 
substantially gainful occupations.  A substantially gainful 
occupation is one which provides a wage above the poverty 
line for a single person.  Faust v. West, 13 Vet. App 342, 
356 (2000).  The veteran's jobs have allowed him to earn a 
substantially gainful income.

In May 1994, the VA examiner indicated that the veteran's 
psychiatric disability would only result in occasional 
interference with his work ability.  After a thorough 
examination and review of the veteran's history, the 
psychiatric examiner of August 1997 concluded that the 
veteran had "adequate performance" in his noted occupations 
since leaving teaching in the late 1940's.  Based on these 
medical opinions and the veteran's own admissions of 
continued self-employment, submission for extra-schedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.

The above evaluations have considered the veteran's attacks 
of headaches, that is, the Board has assumed that all 
headache symptomatology has resulted from the service-
connected psychoneurosis.  Migraine headaches, a neurological 
disorder, are evaluated under 38 C.F.R. § 4.124a, Diagnostic 
Code 8100 (2000).  Under this code, headaches with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months are evaluated as 30 
percent disabling.  Headaches with very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability are evaluated as 50 percent 
disabling.  Applying this criteria under the principles of 
38 C.F.R. §§ 4.7 and 4.20 (analogous ratings), the veteran's 
symptomatology does not warrant a 50 percent evaluation under 
Code 8100.  While the headaches at times may be more frequent 
than once a month, the lay evidence indicates that with the 
avoidance of stress or the ability to isolate himself from 
the cause of the stress, the veteran is able to alleviate his 
headaches.  Moreover, as discussed above, the evidence shows 
that the veteran has not suffered a severe economic 
inadaptability due to his psychoneurosis.  He has maintained 
a reasonable level of self-employment, even if this work does 
not fulfill the veteran's desires in relation to his 
educational background.

The Board does not mean to minimize the significant and 
documented adverse effects the veteran's psychoneurosis has 
on his work and social relationships.  However, virtually 
none of the criteria listed for an evaluation in excess of 30 
percent disabling is indicated in the lay or medical evidence 
of record.  Based on the above analysis, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 30 percent disabling.  There is no basis in the 
medical evidence for assignment of an evaluation in excess of 
30 percent, under either the old or new criteria.  
Irregardless of the descriptive terms of "moderate" or 
"severe" as used by the examiners, the actual noted 
symptoms and findings on examination have remained constant 
in recent years.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  Notably, 
however, as the preponderance of the medical evidence is 
against an evaluation in excess of 30 percent disabling for 
psychoneurosis, that doctrine is not applicable regarding 
further increase.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).


ORDER

The Board lacks initial jurisdiction over the claims of CUE 
in August 14, 1944 and August 3, 1959 rating decisions.  The 
RO must initially adjudicate these claims.

Service connection for malaria is granted.

An increased evaluation for a conversion type psychoneurosis, 
with headaches, is denied.

REMAND

As the Board has determined that the RO has original 
jurisdiction over the veteran's claims for CUE, these claims 
must be adjudicated on remand.  As these claims are rather 
complicated, a review of the representative's contentions is 
in order.  In March 1996, the representative filed claims for 
CUE in the rating decisions of August 14, 1944 and August 3, 
1959.  He argued that it had been error in August 1944 to 
evaluate the veteran's carotid sinus syndrome and migraine 
headaches separately.  It was contended that the proper 
evaluation was rendered in May 1946 which associated these 
conditions under a single disorder with a 50 percent 
evaluation.  It other words, the 50 percent evaluation should 
have been effective from August 1, 1944, when service 
connection was initially granted.  

However, the representative appears to make a contradictory 
argument in a submission of November 1996 when he contends 
that it was error for the RO to "remove" the 
award/evaluation for migraine headaches in the May 1946 
evaluation.  He also alleged that it had been error in August 
1944 when the RO failed to grant service connection for a 
psychoneurosis which the representative claimed had been 
evident in a clinical record of May 14, 1944 and a hospital 
record dated May 17, 1944.  It was argued that error had been 
committed in the August 1959 decision by not granting 
secondary service connection for a psychoneurosis as 
resulting from the service-connected carotid sinus syndrome.  
The representative argued that this psychiatric disorder 
should then have been rated separately, not supplanted or 
substituted for the evaluations for carotid sinus syndrome 
and migraine headaches.  He also alleged that the RO had 
failed to comply with VA regulations existing in 1959 
requiring notice of the reduced evaluation for the carotid 
sinus syndrome and migraine headaches, and a period for 
comment.

These contentions raise the following issues of CUE:

1).  Whether clear and unmistakable error 
was committed in the rating decision of 
August 14, 1944, that awarded service 
connection and separate evaluations for 
carotid sinus syndrome and migraine 
headaches, but failed to grant service 
connection for a psychoneurosis.

2).  Whether clear and unmistakable error 
was committed in the rating decision of 
May 16, 1946, that set the effective date 
for the award of a 50 percent evaluation 
for hypersensitive carotid sinus with 
carotid sinus syndrome associated with 
headaches, and reduced to noncompensable 
the evaluation of service-connected 
migraine headaches.

3).  Whether clear and unmistakable error 
was committed in the rating decision of 
August 3, 1959, that granted service 
connection for a conversion-type 
psychoneurosis and supplanted/reduced the 
evaluations for carotid sinus and 
headache disorders.

A favorable decision in any of these issues could have an 
effect on the claim for TDIU, and hence the CUE claims are 
inextricably intertwined with the TDIU claim.  All the above 
issues of CUE should therefore be adjudicated by the RO on 
remand.

According to the Court's decision in Babchak v. Principi, 3 
Vet. App. 466 (1992), a claim for TDIU is inextricably 
intertwined with subsequently raised issues that could 
increase the veteran's disability evaluations.  Therefore, 
the Board finds that the following issues regarding 
entitlement to service connection are inextricably 
intertwined with the issue of TDIU.

In a June 1999 letter, the veteran appears to raise the issue 
of entitlement to service connection for severe headaches 
"brought about by extremely high fever."  According to the 
latest rating sheet prepared in October 1998, the veteran 
already is service-connected for "Psychoneurosis, conversion 
type, with headache and vasomotor instability."  However, a 
review of the claims file indicates that the veteran has 
received diagnoses for migraine headaches, brain damage 
resulting from in-service high fevers, and medical opinions 
relating his headaches to his service-connected carotid sinus 
syndrome.  It is unclear whether the veteran is currently 
seeking a separate award of service-connection for headache 
symptomatology resulting from sources other than his 
psychoneurosis, or whether he is merely arguing for an 
increased evaluation.  On remand, the RO should contact the 
veteran and his representative and inquire if he wishes to 
file a formal claim of service connection for headaches 
arising from a source other than his service-connected 
psychoneurosis.  See 38 C.F.R. § 3.155 (2000).

In addition, the veteran has alleged that his current 
gastrointestinal and nose/sinus disorders are a result of his 
military experiences or, in the alternative, they have 
developed as a result of his service-connected disorders.  
This appears to raise informal claims of entitlement to 
service-connection.  The RO has yet to make a formal 
determination if the veteran is entitled to service-
connection for either disability.  In the Board's October 
1996 remand, it was noted that in the July 1995 rating 
decision, the RO indicated that "sinus problems, headaches, 
and (the) inability to digest food are considered part and 
parcel of the service-connected psychoneurosis."  The Board 
found at that time that there was no objective medical 
opinion that established such a link and requested relevant 
medical opinions on these issues.  In its remand 
instructions, the Board requested that a VA psychiatric 
examiner determine if the veteran's gastrointestinal and 
sinus/nose disabilities were related to his service-connected 
psychoneurosis.  The August 1997 VA psychiatric examination 
failed to provide these opinions.  The gastrointestinal 
examiner, Dr. Schroeder, however, provided an opinion in 
October 1998, that the appellant's gastrointestinal disorder 
was not related to his psychiatric disorder.  As Dr. 
Schroeder is competent to determine such an etiological 
relationship, the Board finds that his opinion satisfies, in 
part, the request in the October 1996 remand.  The prior 
questions raised, however, were not fully answered by VA 
examiners nor were these issues addressed in the subsequent 
decisions of the RO.  On remand, the appropriate medical 
opinions should be obtained and the issues of entitlement to 
direct and secondary service connection for gastrointestinal 
and nose/sinus disorders should be adjudicated.

Regarding the veteran's claim for an increased evaluation for 
right shoulder bursitis, this disorder is currently evaluated 
under the VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2000).  This diagnostic code 
requires the application of the holding in DeLuca v. Brown, 8 
Vet. App. 202, 204-7 (1995).  That is, when evaluating 
musculoskeletal disabilities VA may, in addition to applying 
scheduler criteria, consider granting a higher rating in 
cases in which functional loss due to limited or excess 
movement, pain, weakness, excess fatigability, or 
incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2000).  A review of the two different 
orthopedic examinations conducted in early and late August 
1997 indicates that neither examiner specifically addressed 
the DeLuca issues.  On remand, the RO should obtain an 
orthopedic examination that provides an opinion on whether 
the veteran suffers any increased limitation during flare-ups 
of his right shoulder bursitis.

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107.  This act 
introduced several fundamental changes into VA's adjudication 
process.  Under 38 U.S.C.A. § 5103A, VA is required to assist 
in the development of pertinent evidence until no reasonable 
possibility exists that such assistance would aid in 
substantiating a claim.  Efforts to obtain records in the 
possession of the U. S. government must continue until it is 
reasonably certain that such records do not exist or that 
further efforts to obtain these records would be futile.  VA 
must notify the claimant that the Secretary is unable to 
obtain records with respect to the claim.  Such a 
notification must, (a) identify the specific records the 
Secretary is unable to obtain; (b) briefly explain the 
efforts that the Secretary made to obtain those records; and 
(c) describe any further action to be taken by the Secretary 
with respect to the claim.

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the veteran and 
his representative and inquire if he 
wishes to file a claim of entitlement to 
service connection for headaches due to a 
cause other than his service-connected 
psychoneurosis.  If the veteran submit an 
affirmative answer, then the development 
outlined in paragraphs 2, 3, and 7 below 
should be applied to this claim, to 
include obtaining an appropriate 
compensation examination.

2.  The RO should contact the veteran, 
and request that he identify all 
healthcare providers who have treated him 
for his gastrointestinal, nose/sinus, and 
right shoulder disabilities.  Information 
regarding these healthcare providers 
should, as much as possible, include the 
name, address, and dates of treatment.  
Based on his response, the RO should 
attempt to procure copies of all 
treatment records which have not 
previously been obtained from identified 
treatment sources, to include VA 
facilities.  If VA or United States 
government records are unavailable, the 
identified VA or government facility 
should be specifically requested to so 
indicate.  All attempts to secure this 
evidence must be documented in the claims 
folder by the RO.  If, after making 
reasonable efforts to obtain the named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The appellant must then be 
given an opportunity to respond.

3.  Thereafter, the veteran should be 
afforded the appropriate VA examinations 
to evaluate the etiology of any 
gastrointestinal and/or nose/sinus 
disorder.  The claims file and a separate 
copy of this remand must be provided to 
the examiner for review.  The examiners 
must then determine if the veteran 
currently suffers from either chronic 
gastrointestinal and/or nose/sinus 
disorders.  If so, then the examiners 
should determine whether it is at least 
as likely as not that this disability is 
etiologically related to any incident of 
the veteran's military service or any 
service-connected psychoneurosis.  In 
addition, it should specifically be 
determined whether any gastrointestinal 
disability is etiologically related to 
any incident of military service.  A 
complete rationale must be given for any 
opinion expressed, and the foundation for 
all conclusions should be clearly set 
forth.  The report of the examinations 
should be associated with the veteran's 
claims folder.

4.  The veteran should be afforded a VA 
orthopedic examination to evaluate his 
right shoulder bursitis and degenerative 
joint disease.  It is imperative that the 
claims folder, to include a complete copy 
of this REMAND, be provided to, and 
reviewed by, the examiner in connection 
with the examination.  Any testing deemed 
necessary by the examiner should be 
conducted.  The examiner is requested to 
provide opinions on the following 
questions:

a.  What is the range of motion in 
the right shoulder as measured in 
degrees?

b.  Does the veteran experience pain 
on motion, weakened movement, excess 
fatigability, or incoordination 
during the examination as a result 
of his right shoulder bursitis 
and/or degenerative joint disease?  
The examiner should report the 
extent of any additional loss of 
motion due to pain.

c.  To what extent does the veteran 
experience any increased functional 
limitation (resulting from pain, 
weakness, instability, excess 
fatigability or incoordination) 
during flare-ups or after repeated 
use over a period of time?  If there 
is additional disability the 
examiner should report the degree of 
additional loss of motion due to 
such factors.  If the examiner 
cannot offer the requested opinion 
without engaging in speculation that 
fact should be noted and an 
explanation why provided.

d.  What is the degree of the 
veteran's industrial impairment 
exclusively due to his service-
connected right shoulder bursitis 
and degenerative joint disease?

5.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that the requested examination and 
required opinions are responsive to and 
in compliance with the directives of this 
remand, and if they are not, the RO must 
implement corrective procedures.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2000).  In the event 
that the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  The RO should determine whether any 
gastrointestinal and/or nose/sinus 
disorder is entitled to service 
connection either on a direct or 
secondary basis.  In addition, the RO 
should adjudicate the issues of CUE in 
the rating decisions of August 14, 1944, 
May 16, 1946, and August 7, 1959.  The 
Board notes that under Livesay v. 
Principi, No. 00-51 (U.S. Vet. App. Aug. 
30, 2001) (en banc), the VCAA does not 
apply to CUE claims.  The veteran should 
be notified of these decisions and his 
appellate rights.  If a timely notice of 
disagreement and substantive appeal are 
received from the veteran, only then 
should these CUE issues be referred to 
the Board for appellate review.

8.  Thereafter, the RO should again 
review the veteran's claims of 
entitlement to increased evaluations for 
a right shoulder disability and a TDIU.  
The RO should consider whether an 
increased evaluation is warranted for the 
right shoulder disability in accordance 
with the Court's holding in DeLuca.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
SSOC.  This SSOC must specifically inform 
the veteran and his representative of the 
information, lay evidence, or medical 
evidence necessary to substantiate his 
claims.  See VCAA.  The veteran and 
representative should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO.  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 



